PER CURIAM. .
Based on Albritton v. State, 476 So.2d 158 (Fla.1985), we conclude that, although the trial court articulated clear and convincing reasons for departing from the sentencing guidelines in this case, those reasons do not justify the extent of the departure herein — especially in view of the trial court’s acceptance on the record of a plea offer of four and a half years imprisonment just prior to the probation revocation hearing. We accordingly reverse the sentence under review and remand the cause to the trial court with directions to impose a sentence of no more than six years total imprisonment in this case.